DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present office action is based upon the Applicant’s claims filed on 12/08/2020. Claims 1-3 and 6 are amended, Claims 7-12 are newly added claims, and Claims 1-12 are pending in current application.
IDS dated 12/03/2020 have been considered.
Claim objections have been withdrawn in view of amendments.
Title objection has been withdrawn in view of amendments.
Abstract objection has been withdrawn in view of amendments.
Applicant’s amendment renders the claim interpretation previously set forth in the office action. However, further reviewing the claims, the claimed limitation “position detector” in claim Claims 1 is interpreted under 35 U.S.C. § 112 (f). Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Rejections made under 35 USC § 112 and 35 U.S.C. § 112(a) have been withdrawn in view of amendments.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts, Takahashi et al. (US 2008/0308533), Cho et al. (US 2015/0246442) and  Kunisakhi et al. (US 2007/0075048) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-12 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664